DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 12/13/2021, all the requested changes to the claims and specification have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-13 are pending. Claims 7-12 are withdrawn from further consideration pursuant to a previous restriction requirement. 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. With regard to the previous objection to the drawings, claim 5 has NOT been canceled as asserted by applicant(s). With regard to the previous claim rejections under 35 U.S.C. 102 (a)(1), the Hei reference still reads upon the amended claims as set forth below. 
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 11/17/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification, as original filed, does not mention the following newly introduced terms recited by claim 13:
a central core portion; 
multiple peripheral core portions arranged around the central core portion; 
a first half of the number of multiple holes are equally spaced at a first distance from the central core portion, and 
a second half of the number of the multiple holes are equally spaced at a second distance from the central core portion, the first distance being different from the second distance.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angle formed by two holes” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a plurality of the holes are provided for each of the core portions" in the third line of the claim.  This limitation literally contradicts claim 1 which recites that “each of the holes being arranged between two core portions adjacent to each other” while “only one of the holes exists between the two core portions adjacent to each other”.  It is unclear how a plurality of holes provided for each of the core portions (claim 2) would be arranged between two core portions adjacent to other while only one of the holes exists between the two core portions adjacent to each other (claim 1). 
Claim 5 recites the limitation "an angle formed by two holes" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because there are no lines or planes disclosed in order to measure the claimed angle. 
Claim 13 recites the limitations “a central core portion”,

“a second half of the number of the multiple holes”. There is insufficient antecedent basis for each of these limitations in the claim because none of these limitations are specifically mentioned in the original disclosure. Furthermore, it is unclear in light of the drawings and the specification which core portions and which holes these limitations refer to.
Because its scope is so unclear, claim 13 has not been further examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2013-195800 A to Yo, Hei et al. (hereinafter “Hei”).  The Hei document was applied in a prior Office action.
In re claim 1, Hei discloses, see the modified Figure 3 of Hei shown below, a multicore fiber (31) comprising: 
a plurality of core portions (3); and 
a cladding portion (2) formed around an outer periphery of the core portions (3), 
holes (4a, 4b) provided in the cladding portion (2), each of the holes (4a, 4b) being arranged between two core portions (3a, 3b) or (3c, 3d) adjacent to each other, wherein 
only one of the holes (4a) or (4b) exists between the two core portions (3a, 3b) or (3c, 3d) adjacent to each other, and 
a distance between the only one of the holes (4a) or (4b) and one of the two core portions See paragraphs [0028]-[0046] of the English translation of Hei for further details. A modified version of Figure 3 of Hei is reproduced below and includes additional reference numerals (3a-3d) and (4a-4b) to show how the claim reads upon Hei.

    PNG
    media_image1.png
    759
    896
    media_image1.png
    Greyscale

In re claim 2, as seen in the modified Figure 3 of Hei above, the core portions (3a-3d) form part of a hexagonal array, and a plurality of additional holes (4) are provided for each of the core portions (3a-3d) as claimed. 

In re claim 3, as seen in Figure 3 of Hei, the core portions (3a-3d) includes core portions (3a-3d) 

In re claim 4, as seen in Figure 3 of Hei, the N is six and one, two, or three holes (4a, 4b) are arranged around the outer periphery of each of the core portions (3a-3d).

In re claim 5, when two holes (4a, 4b) are arranged around the outer periphery of each of the core portions (3a-3d) of Hei, an angle of 60 or 120 degrees may be formed by the two holes (4a, 4b) by drawing a first line that intersects the two holes (4a, 4b) and drawing a second line that forms a 60 or 120 degree angle with the first line.

In re claim 6, since the multicore fiber (31) of Hei appears to have the same exact physical structure as claimed, a cable cutoff wavelength of the core portions (3a-3d) must inherently be 1530 nm or less because the cable cutoff wavelength is considered a functionally defined limitation,
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Art Unit 2883                                                                                                                                                                                                        




or
January 20, 2022